QUAYLE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closing force generating device” (generic placeholder coupled with the functional language “for applying compressive force to the jaws”) and “an actuating device” (generic placeholder coupled with the functional language “for applying counterforce against said compressive force”) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 12, lines 3-4, discloses the closing force generating device is a spring and page 12, lines 13-16, discloses the actuating device comprises a cylinder and piston.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (“comprises” and “said”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 21-41 are objected to because of the following informalities: typographical errors, inconsistent language, etc. The following amendments are suggested:
Claim 21: “for applying compressive force to the jaws  to drive said jaws against each other…said external pressure applied by said device on the surface of said anatomical object   manipulates a flow rate”
Claims 22-41: “The device of claim”
Claim 22: “compressive force to the jaws to drive said jaws”
Claim 23: “to prevent said piston from moving freely…inside the cylinder  thereby decreasing”
Claim 24: “said removing of said fluid  from the cylinder”
Claim 25: “said removing of said fluid  from the cylinder”
Claim 26: only if the control unit  removes said fluid from the first side of the cylinder and at the same time  provides fluid into the second side of the cylinder.”
Claim 27: “said external pressure applied by said  device on the surface of said anatomical object is configured to be applied in a way”
Claim 28: “said actuating device thereby  moving said jaws farther from each other and decreasing said external pressure applied by said  device on the surface of said anatomical object”
Claim 29: “said external pressure applied by said  device on the surface of said anatomical object”
Claim 30: “said external pressure applied by said  device on the surface of said anatomical object”
Claim 31: “information related to the control unit,  control parameters, or pressure or force sensor information of pressure or force by which said  device is pressed against the anatomical object.”
Claim 32: “and thereby controlling  closing parameters of said device…said external pressure applied by said  device on the surface of said anatomical object”
Claim 33: “wherein the closing parameters comprise”
Claim 34: “and thereby controlling  closing parameters of said device…said external pressure applied by said  device on the surface of said anatomical object”
Claim 35: “for controlling  operation of said actuating device”
Claim 36: “for resetting  parameters”
Claim 37: “said external pressure applied by said  device on the surface of said anatomical object”
Claim 38: “wherein  a distal end of at least one of the at least two jaws is curved or comprises a serrated or friction surface  to prevent the anatomical object from slipping out from between the jaws as the device applies external pressure on the surface of the anatomical object.”
Claim 39: “The device of claim 21, wherein  at least one of the at least two jaws comprises a hole to allow  stitching of at least a portion of the anatomical from slipping out from between the jaws as the device applies external pressure on the surface of the anatomical object.”
Claim 40: “in order to prevent  the device from interfering with MRI scanning.”
Claim 41: “wherein the compressive force  applied to the jaws to drive the jaws against each other is in the range of  0.1-50 N.
Appropriate corrections are required. Examiner further suggests the applicant make additional or alternative amendments as deemed necessary.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 21-41 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an actuating device for applying counterforce against said 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 16, 2021